 In the Matter Of JAQUES POWER SAW COMPANY'andINTERNATIONALASSOCIATION OF MACHINISTSCases Nos.16-C-1439 and 16-C-1497.-DecidedJuly 09,1949DECISIONANDORDEROn September 10, 1948, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not discriminatorily discharged em-ployee Chrisman as alleged in the complaint.2Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Respondent's request for oral argument is denied becausewe believe the record and the Respondent's brief adequately presentthe issues and positions of the parties.The Respondent excepts to the Trial Examiner's ruling denying itsmotion to dismiss on the grounds that (1) there is no showing ofcompliance by the Union with the filing requirements of Section 9 (f),(g), and (h) of the amended Act, and (2) the complaint was notvalidly issued under the proviso in Section 10 (b) of the amendedAct.'With respect to the first ground urged, we have heretofore held,as we do now, that compliance is a matter for administrative de-termination and is not litigable by the parties.'Moreover, we are1The Intermediate Report inadvertently refers to the Respondent as the Jacques PowerSaw Company.2No exceptions were filed to the Trial Examiner's findings with respect to these allega-tions.Accordingly, we shall dismiss the complaint as to Chrisman.The proviso in Section 10 (b) reads :Provided,That no complaint shall issue based upon any unfair labor practice oc-curring more than six months prior to the filing of the charge with the Board andthe service of copy thereof upon the person against whom such charge is made. . . ."See, e.g.,Matter of Pauls Valley Milling Company,82 N. L. R. B. 1266.85 N. L. R. B., No. 78.440 JAQUES POWER SAW COMPANY441administratively advised that the Union has fully complied with thefiling requirements of the amended Act.Respecting the second ground of this exception, the Respondentcontends that the third and fourth amended charges, upon whichthe complaint is based, were filed more than 6 months after the occur-rence of the alleged unfair labor practices and that, in any event, therecord contains no evidence that any charges wereservedupon theRespondent within the period required by Section 10 (b) of theamended Act.For reasons hereinafter stated we, like the TrialExaminer, find no merit to this contention.The Board has held that Section 10 (b) of the amended Act im-poses nolimitation on the issuance of complaints in cases where thecharges upon which the complaint is based were filed and servedwithin 6 months after August 22, 1947, the effective date of theamended Act.5We have also held, in effect, that Section 10 (b) doesnot prohibit the issuance of a complaint based on an amended chargefiled and served after the running of the limitation period if, in fact,such amended charge alleges no new matter and is substantially arestatement of the original or previously amended charges which hadbeen timely filed and served .r In the instant proceedings the thirdamended charge in Case No. 16-C-1439 (involving the Denisonplant) and the fourth amended charge in Case No. 16-C-1497(involving the Mineral Wells plant), although filed and served onMay 15, 1948,afterthe running of the limitation period, substantiallyreiterate unfair labor practices alleged in earlier amendedchargeswhich had properly been filedwithinthe limitation period.It is true that at the time this case was transferred to the Board,the record did not contain proof that the charges in question wereserved upon the Respondent within the limitation period of Section10 (b).Subsequently, the Regional Director for the Sixteenth Re-gion submitted to the Board separate affidavits pertaining to each ofthe above-entitled cases executed by a Board employee in the office ofthe Regional Director wherein the affiant stated that she had causedcopies of the original and all the amended charges that were filed ineach case prior to June 26, 1947, to be served on the Respondent, bymailing copies thereof by registered mail to the Respondent on orabout June 26, 1947.Attached to each of these affidavits was theUnited States Post Office return receipt duly signed on behalf of theRespondent showing receipt of a copy of these earlier charges.Truecopies of these affidavits and return postal receipts were attached to6See, e.g.,Matter of Pauls Valley Milling Company,ibid;Matter of ElectricAuto-Lite Company,80 N. L. R. B. 1601 ;Matter ofItasca CottonManufacturing Company, 79N. L. R. B. 1442.c,Matterof Erving Paper Mills,82 N. L. R. B. 434. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's notice to show cause of March 16, 1949, in which theparties were given notice that such proof of service would be made apart of the record herein unless sufficient cause to the contrary wasshown in writing on or before March 28, 1949.Within the prescribedtime the Respondent filed with the Board its Reply to notice to showcause.The Respondent, in its reply, does not dispute the truth orauthenticity of the affidavits; nor does it deny actual receipt ofcopies of the charges and amended charges mailed to it on June26, 1947.The Respondent contends (1) that the Board may not consider thisevidence of service because it was not introduced before the record wasclosed and may not now be incorporated in the record; (2) that-theBoard may not utilize the medium of a notice to show cause to establishthat the charges were properly served; and (3) the use of such pro-cedure by the Board contravenes the Administrative Procedure Act.For reasons stated in our Ruling and Order inMatter of Old ColonyBox Company ,°we find no merit to the Respondent's contention thatthe aforesaid proof of service may not now be made a part of the record.Our use of a show cause procedure was intended to afford the Respon-dent full opportunity to controvert the alleged fact that it was timelyserved with the charges herein.We believe that his procedure, in thecircumstances of this case, was entirely proper and in conformity withthe provisions of the Administrative Procedure Act." ' Accordingly,'81 N. L. R. B. 1025.8 SeeMatter of Rome Specialty Co., Inc.,84 N. L. R. B. 55. Compare, for example,the following language of the Supreme Court in cases where an administrative agency con-sidered certain data dehors the record:...due process deals with matter of substance and is not to he trivialized byformal objections that have no substantial bearing upon the ultimate rights of theparties . . .Market Street Railway Company Y.RailroadCommisssion of the State of California,324U. S. 548 at 562....the mere fact that the determining body has looked beyond the record properdoes not invalidate its action unless substantial prejudice is shown by the result . . .[The Company] makes no showing that if a rehearing were held to introduced theevidence in question it would gain much by cross examination, rebuttal or impeach-ment . . .(Emphasis added.)U.S. v.Pierce Auto Freight Lines.327 U. S. 515 at 530.See alsoN. L. it. B. v. Newport News Shipbuilding & Dry Dock Company, 308 U.S. 241,248 ; Marrow v.United States,101 F. 2d 654, certiorari denied 307 U. S. 628.Also compare, Administrative Procedure Act, section 7 (d), the applicable portion ofwhich states :Where any agency decision rests on official notice of material fact not appearingin the evidence in the record, any party shall on timely request be afforded an oppor-tunity to show to the contrary.In construing this provision, see the Attorney General's Manual on the AdministrativeProcedure Act, pp. 79, 80, reading in part :...the recommendation of the Attorney General's Committee, which is thus ap-parently adopted was that "the permissible area of official notice be extended" as toavoid "laborious proof of what is obvious and notorious," subject to opportunity forrebuttal or explanation, as provided in Section 7 (d) . . . Agencies may take notice of JAQUES POWER SAW COMPANY443as no sufficient cause to the contrary has been shown, the aforesaidproof of service is hereby made a part of the record and upon thebasis thereof and the entire record in the case, we find that the per-tinent charges and amended charges in the instant case were timelyfiled and served in accordance with the requirements of Section 10(b) of the amended Act.The Respondent further contends in its exceptions and brief thatthe Trial Examiner, in ruling on its motion for separation of wit-nesses, erred in that he did not exclude from the hearing room thosewitnesses who were named in the complaint as the alleged discrim-inatees.We find no merit in this contention. These persons were notmere witnesses at the hearing. They were entitled to be present duringthe taking of the entire testimony because, in effect, they occupy thestatus of complainants.9 Moreover, the Respondent does not allege thattheir testimony was improperly influenced in any way by their unre-stricted presence in the hearing room, nor has the Respondent shownany substantial prejudice resulting therefrom.'°The Board 11 has reviewed the Trial Examiner's other rulings madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions. and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the exceptions,modifications, and additions set forth below,:1.We agree with the Trial Examiner that the Respondent dis-charged employeesHarris, Reynolds, Latona, Sirniins,andNunnbe-cause of their activities on behalf of the Union and not as contendedby the Respondent, because they violated its no-solicitation rule.Weare not, however, in complete agreement with the reasons given by theTrial Examiner to support his findings in this respect.In the case of Harris, the Trial Examiner found the Respondent'scontention and the testimony of its own witnesses sharply in conflict.facts at any stage in the proceeding-even in the finaldecision-but the matters thusnoticed should be specified and "any party shall on timely request be afforded oppor-tunity to show the contrary."Themattersthus noticedbecome a part of the recordand, unlesssuccessfully controverted, furnish thesamebasis for findings of fact asthose "evidenced" in theusual sense.[Italics added.]See also, Senate Report 752, 79th Cong., 1st Sess., p. 23, and H. R. Report 1980, 79thCong.,2nd Sess.,pp. 37, 38.° Cf., e. g.,Matter of Biggs Antique Company, Inc.,80 N. L. R. B. 77.10Cf.N.L. R. B. v. Parke Machine Tool Co..133 F. 2d 618, 621 (C. A.6) : N. L. R. B. v.Quality andServiebLaundry,131 F. 2d 182 (C. A. 4), certiorari denied 318 U. S. 775;Matter of NationalLime and Stone Company,62 N. L. R. B. 282.11Pursuant to the provisions of Section 3 (b) of NationalLabor Relations Act, theBoard has delegated its powers in connectionwith thiscase to the undersigned three-member panel [Houston, Reynolds,and Murdock]. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe therefore rejected the Respondent's entire defense as to Harrisand found rather that Harris was discharged for his legitimate activi-ties on behalf of the Union.While Melvin's testimony under cross-examination does conflict with the statement he signed at about thetime of the discharge that he had discharged Harris "for unionizing"on company time, we do not believe, as the Trial Examiner does, thatMelvin's testimony on this question, considered in its entire context,is of such clarity and force as to contradict the Respondent's allegedreason for Harris' discharge. In our opinion, Harris' case presentsthe same issues as do those of dischargees Reynolds, Latona, Simms,and Nunn.We believe the preponderance of evidence in the record supports theRespondent's contention that during the period covered by the com-plaint there was in existence at the Denison plant a rule againstsolici-tation of any kind during working hours.12We have consistentlyrecognized and upheld an employer's right to promulgate and enforcea plant rule against solicitation on working time.As was stated inMatter of Peyton Packing Company, 13and reiterated in the later courtand Boarddecisions:14The Act, of course, does not prevent an employer from makingand enforcing reasonable rules covering the conduct of employeeson company time.Working time is for work. It is thereforewithin the province of an employer to promulgate and enforce arule prohibiting union solicitation during working hours.Sucha rule mustbe presumed to be valid in the absence of evidence thatit was adopted for a discriminatory purpose.There is no showing in this case that the Respondent's rule againstsolicitationwas initiallyadoptedfor a discriminatorypurpose.Therefore the validity of the rule is not in question.However, likethe Trial Examiner, we are convinced and find that this rule forbiddingsolicitation was discriminatorilyenforcedby the Respondentagainstthe above-named employees for the purpose of discouragingmember-ship in the Union.'-'22Undisputed testimony shows,inter alia,that the rule against solicitationoriginatedat the Denisonplant after the Respondent received,in August 1944, its first warcontractin which the Governmentrequired the enforcement of such a rule;that thereafter the ruleremained in existence;that, in January 1946, a notice of the employees stating the rulewas redrafted,duplicated,posted, and maintainedabout the plant;and that numerouswitnesses saw such a notice posted in the plant.Whether or not thisrule wasadequatelypublicizedso asto charge the allegeddiscriminateeswith notice thereof,we, like theTrial Examiner,find it unnecessaryto decideunder the circumstances herein.1349 N. L. R. B. 828, 843, enforced 142 F. 2d 1009 (C. A. 5), certioraridenied 323U. S. 730.14 See, e.g.,Republic Aviation Corporationv.N. L. R. B.,324 U. S. 793, 804;Matter ofMcKinney Lumber Company,Inc.,82 N.L. R. B. 38.15See, for example,the followingcases involving various aspects of discrimination inthe enforcement of a valid no-solicitation rule :N. L. R. B.v.Continental Pipe Line JAQUES POWER SAW COMPANY445The record shows, as found by the Trial Examiner, that on Septem-ber 4, 1946, the Union formally notified the Respondent it representeda substantial majority of its employees and demanded recognition astheir exclusive bargaining representative.On September 6, 1946,Harris was discharged allegedly for soliciting employees to sign unionapplication cards.On September 10, 1946, following his appointmentas personnel manager, Daugherty began an investigation designed toapprehend employees who were solicitingon behalf of the Union.Forms of affidavits were duplicated in advance, as follows :I, the undersigned-----------------an employee of the JaquesPower Saw Company, Denison, Texas, living at the address of----------------, do hereby state that on the date of---------------- , Place---------------- Time ------ , while in the employ-ment of, and on the working hours of the Jaques Power SawCompany, that I was approached and solicited to participate inUnion activities by one Mr.----------------, concerning theJaques Power Saw Company.Signed --------------------------------------Notary Public in and for Grayson County.On September 17, 1946, Reynolds, Latona, Simms; and Nunn weresummoned by Daugherty and told that the Respondent had affidavitsto the effect that they had been soliciting for the Union on companytime.16Although all four of these employees denied knowledge ofthe existence of the rule against solicitation and two of them 17 deniedhaving solicited on company time, no further investigation was con-ducted by the Respondent, no preliminary warning was given, and noopportunity for defense was afforded any of them.Punishment forthe alleged offense in each case was summary discharge from employ-ment.Each of these four employees was active on behalf of theUnion; two were officers therein.The record shows that the rule in question was never enforced untilafter the Union notified the Respondent of its majority claim 18NorCompany,161 F. 2d 302, 303(C.A.5) ; N. L. R. B.v.American FurnaceCo.,158 F. 2d376, 379 (C. A.7) ; N. L. R. B. v. Gallup American Coal Co.,131 F. 2d 656, 667 (C. A. 10) ;Matter of Macon Textile,Inc.,80 N. L. R.B. 1525;Matter of Hershey Metal ProductsCompany, 76 N.L. R. B.695, 696.16Eight affidavits in the form set out above were introduced in evidence by the Respond-ent.Two of these were executed by Daugherty himself(who was a machinist before hisappointment as personnel manager)and two by Cason, who is found herein to be anagent of the Respondent.Only one of the affidavits was dated(9/7/46) ;the other sevenwere not dated either by the affiant or by the same notary public whose signature appearson each of the affidavits.14Latona and Nunn.18President Jaques' testimony that he had previously discharged one employee for vio-lating this rule was rendered nugatory upon cross-examination when Jaques admitted, ineffect, that this employee had run up a large long distance telephone bill and that he had 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDis there any evidence to indicate that before that time any employeewas disciplined, let alone discharged, for breach of the rule, nothwith-standing the broad scope of the rule as it is stated in the Respondent'snotice.19In the enforcement of its plant rules, the practice and policyof the Respondent, as reflected in the record, has not been to punishviolators with discharge or with other severe punishment.In enforcing the Board's order in thePeyton Packingcase,supra,where under circumstances strikingly similar to those herein, theemployer instituted an investigation to discover violations of its ruleagainst solicitation following receipt of a request from the union fora collective bargaining conference, the court stated :This manner of inquiring into suspected breaches of the ruleagainst solicitation was an unprecedented departure from theRespondent's customary procedure in enforcing its rules of con-duct. . . . The rule against solicitation, though reasonable andin lawful form, was administered not according to its tenor but inand arbitrary and discriminatory manner.Such conduct on thepart of an antagonistic management and its representativesadroitly timed to cripple the strength of, the union during itsformative period,clearly warranted the findings of the Boardthat . . . the disharges were discriminatory in that theyresulted from union membership and activity. (Court citationsomitted and emphasis added.) 20In the present case, the conclusion is inescapable that the Respond-ent's sudden and initial invocation of its long dormant rule againstsolicitation stemmed not from any desire to maintain discipline orproperly to enforce a reasonable plant rule-but to cripple the Union,which had just notified the Respondent of its majority claim.Wit-ness, for example, President Jaques' testimony that the rule waswidely abused in January or February 1946, before the advent of theUnion.However, Jaques indicated no attempt by the Respondent toapprehend the alleged violators or to take any disciplinary action"atthat time.Similarly, 1 or 2 weeks prior to the Union's September 4,1946, notice to the Respondent, Harris was observed by his foreman,Melvin, soliciting employees during working hours, butat that timeMelvin merely told Harris "you can't have that on company time."On September 6, 1946, however,afterthe Union's notice to the Re-spondent, Melvin proceeded to discharge Harris allegedly, for violat-ing the rule, even though, as Melvin testified, Melvin had not againcaught Harris in the act of soliciting.not been soliciting other employees but, rather,had been using the company's telephonefor conducting private business.'0 "...absolutely no soliciting of any nature on Company time."20 142 F. 2d 1009, 1010(C. A. 5) ; certiorari denied 323 U. S. 730. JAQUES POWER SAW COMPANY447Moreover,as detailed above and in the Intermediate Report, Per-sonnel Manager Daugherty,following his promotion from the job ofmachinist,instituted a campaign to snare employees soliciting on theUnion's behalf.The methods employed by Daugherty,including thedrafting of the detailed affidavits set forth above for which helaterprocured signatures,the summary nature of the punishment,and thefailure fairly to investigate the question of whether the alleged vio-lators in fact breached the rule, was highly arbitrary and prejudicial.Such drastic and punitive action on the part of the Respondent indischarging the alleged offenders,which findsno precedent in theplant history or justification in the Respondent's practice and policy,is pointedly significant."We are firmly convinced,in view of all the circumstances herein,that the reason assignedby theRespondent for the discharge of Harris,Reynolds,Latona, Simms,and Nunn, to wit, the breach of a plantrule,was merely a pretext 22 and that the Respondent's real purposewas to defeat the Union,which had already made its claim asmajority representative,by the most effective means in its power,23i.e.,by discharging the key figures in the union movement. Thus,the Respondent debased its existing rule against solicitation,valid initself, to effectuate its unlawfulobjectives.This,we find, was a dis-criminatory enforcement of its plant rule in violation of Section8 (a) (3) of the Act.242.EmployeesVerlielle,F. H. Malone,andJ.C.Malonewere laidoff by the Respondent on September 10, 1946, as part of a group ofeight or nine laborers.On September 13, 1946, they applied for re-instatement and were refused.The Trial Examiner found, contraryto the allegation in the complaint,that their lay-off on September 10,1946, wasnotdiscriminatory and that the Respondent,on September13, 1946, didnotdiscriminatorily refuse them reinstatement.Weagree.However, we do not agree with the Trial Examiner's findingthat theywere constructively discharged on September 15, and onSeptember 22, 1946, because the Respondent failed to recall them on21 SeeOklahoma Transportation Co. v. N. L. R. B.,140 F. 2d 509, 510 (C. A. 5) ;N. L. R. B. v. Poison LoggingCo., 136 F. 2d 314, 315 (C. A. 7). CompareMatter ofUnderwood Machinery Company, 74N. L. R. B. 641, 648 andMatter of BurnsideSteelFoundry Company,69 N. L. R. B. 128, 134, where the Board held one week's punishmentfor violatinga rule againstsolicitation was not unreasonable.zzCf.Matter of Burlington Mills Corp.,82 N. L. R. B. 751.23 SeeN. L. R. B. v. Entwistle Mfg.Co., 120 F. 2d 532, 536 (C. A. 4).24As described aboge, the Trial Examiner found that J. C. Jaques' speech of Septem-ber 10, 1946, constituted "solicitation"againstthe Union, and also that the Respondenthad permitted certain solicitations for charitable contributions, which its rule precluded.We place no reliance upon these findings of the Trial Examiner in establishing that theRespondent discriminatorily enforced its rule against solicitation in violation of the Act. 448DECISIONS OF -NATIONAL LABOR RELATIONS BOARDthese dates, when work was available and others with less senioritywere hired.As the Trial Examiner himself observed, none of the three men inquestion was notably active in the union organizational drive.Never-theless, the Trial Examiner attributes knowledge of their unionafl-iationto the Respondent substantially upon the bases of J. C. Malone'sstatement to employee Carey strongly indicating his sympathy forthe Union, and Personnel Manager Daugherty's investigation in theplant concerning the Union. In the absence of other specific evidencein the record sufficient to establish an agency relationship, we cannotagree with the Trial Examiner that it is reasonable to infer thatDaugherty learned of J. C. Malone's union affiliation through Carey,whom the Trial Examiner finds was an "old hand," but not proved inthe record to be a supervisor.While we believe, as discussed above,that Daugherty's undercover investigation after his appointment aspersonnel manager sought as its objective the entrapment of keyunion protagonists in the plant, we are unable to find, as does the TrialExaminer, that these inquiries made by Daugherty afford a reasonablebasis for attributing to the Respondent knowledge of the union affil-iation of such unobtrusive adherents as Verhelle and the Malones.Nor, as the Trial Examiner found, does the record reveal that the Re-spondent knew of the union or nonunion status of the remaining fiveor six laborers laid off.Unlike the Trial Examiner, we find that thepreponderance of all the evidence does not support the conclusion thatVerhelle, F. H. and J. C. Malone were discriminated against in viola-tion of Section 8 (a) (3) of the Act.3.We agree with the Trial Examiner that employee Armour wasdischarged because of his union activities.The record shows, asfound by the Trial Examiner, that Armour was not discharged onNovember 11, 1946, as the Respondent alleged, but was laid off onNovember 17, 1946, together with other welders, because of a shortageof materials.These men were told at the time of their lay-off thatthey would be recalled when materials became available.On Novem-ber 24, 1946, when. other laid-off welders had already been reemployed,and Armour also applied, he was then told that he was discharged.We can give no credence to the Respondent's contention that Armourwas discharged because .he reported to work with a "hangover" and forthe further reason that he failed to report for work without notifyingthe Respondent.25Both grounds of alleged miscondWt on the part ofArmour, even if they were not asserted by the Respondent as an after-25Although it was advanced in the Respondent's answer and at the hearing, the TrialExaminer does not specifically considerthe latter of these twogrounds inhis IntermediateReport. JAQUES POWER SAW COMPANY449thought, were clearly condoned when the Respondent failed to dis-charge Armour upon the occurrence of each instance of alleged mis-conduct and certainly when the Respondent later included Armour inits economic lay-off.-Armour credibly testified that prior to his lay-off he had been warnedby his foreman, Tracey, that "if [he] didn't stay away from thoseunion meetings, [Tracey] was going to have to let [him] go." Therecord contains further testimony by Armour, which we credit, thatwhen he questioned Tracey on November 24 concerning his discharge,Tracey.stated that Armour "knew the reason." This evidence weviewas finalproof of the Respondent's discriminatory motive as toArmour.4.We agree with the Trial Examiner that Bullock and Hochkrautwere discriminatorily discharged.InBullock'scase, we find particularly significant J. C. Jaques' state-ment to Bullock in February 1947 that he would not rehire him if hehad not withdrawn from the Union.26The Respondent contends that there was no work for Bullockuntil February 1947, and that the other laid-off welders rehired onNovember 24, 1946, were placed in different departments to work ondifferent equipment.We can see no merit in this contention in theabsence of any showing that such other welders hired on and afterNovember 24, 1964, were required to employ different skills in weldingthan Bullock was capable of performing.Hoclakraut'scase rests upon the Trial Examiner's acceptance ofHochkraut's version of his altercation with Daugherty on November16, 1946.We find nothing in the record to warrant overruling theTrial Examiner in crediting Hochkraut 275.The Trial Examiner found that the discharges of Williamsonand Harrah at the Respondent'sMineral Wellsplant were in viola-tion of Section 8 (a) (3).We agree.Williamson,the union president, was included in an economic lay-off on January 20, 1947, and told that he would be notified when toreturn.Other laid-off employees junior to Williamson were rehiredon January 2'7.However; Williamson, a journeyman molder, receivedno notice, to return to work during the 3-month period he remainedin town, unemployed, waiting to be called by the Respondent.Al-though l Personnel Manager Corbin testified that it was not the Re-spondent's general practice,Willialnson's name had been removedfrom the Mineral Wells pay roll as of the date of January 27, 1947.26 SeeMatterof D. D. Bean andSons Co.,79 N. L.K. B. 724.a Our policyisnotto disturb the TrialExaminer's credibility findings unless clearlyerroneous... 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have considered the latter fact in conjunction with those foundby the Trial Examiner in concluding that Williamson's dischargewas discriminatory.Harrahwas warned by Plant Superintendent Anthony, upon com-plaints of employees Strickland and Burton, not to solicit for theUnion on company time,28 or to threaten employees with violence indoing so.Harrah denied engaging in such conduct.The Respond-dent asserts that because he received a further complaint from Burton,"practically the same as the first," Anthony discharged Harrah.29In support of its contention that Harrah engaged in prohibited solici-tation, the Respondent introduced in evidence the unsworn statementsof Strickland and Burton, bearing the date of January 29, 1947.30Neither Strickland nor Burton appeared as a witness for the Respond-ent; nor was any other evidence adduced to prove that Harrah hadin fact solicited, as alleged.Like the Trial Examiner, we find that Burton's statement, whichis the Respondent's alleged basis for Harrah's discharge, is entirelyinnocuous.In any event, the record contains no support for theRespondent's contention that Harrah, having received a warning,hadagainviolated its no-solicitation rule.Even assuming that PlantSuperintendentAnthony, in discharging Harrah,thoughtthatHarrah had again solicited on company time-his failure fairly toinvestigate to determine whether the alleged offense was actuallycommitted, his ready acceptance of Burton's innocuous statenment, andthe summary and extreme punishment he meted out to Harrah, dis-counts any theory that Anthony acted in good faith.We believe,like the Trial Examiner, that Harrah's legitimate activity on behalfof the Union was the real reason for his discharge.6.We find the following conduct of the Respondent violative ofSection 8 (a) (1), in addition to the specific findings described in theIntermediate Report : 31(a)Cason's interrogation of employee Holland as to how he stoodin the forthcoming election and his warning to Holland that theplant would shut down "if the election carries."Like the Trial,21The no-solicitation rule in effect at the Respondent'sMineralwells'plantwasapparently the same as the one described with respect to the Denison plant in paragraphnumbered1, supra.29As this further complaint on the part of Burton was Anthony'salleged ground fordismissing Harrah, we deem it unnecessary to determine,as the Trial Examiner did,whether Strickland'sstatement,assuming that it has evidentiary value, describes athreat of violence by Harrah,or by Strickland,or by both.31These statements are set forth in the Intermediate Report.81The Respondent'spurported neutrality statements described in its letters to theemployees at the Denison and Mineral wells plants do not relieve the Respondent of itsresponsibility for its agents'coercive remarks not referred to in its letters nor otherwisespecifically repudiated.Matter of Columbia Carbon Company,79 N. L. R. B. 62. JAQUES POWER SAW COMPANY451Examiner, we find that Cason was a responsible agent of theRespondent.32(b)President Jaques' statement to Hochkraut while the latter wasat work, "you're a bunch of damned fools to join the union. If Ican help it, I won't let you have one here."(c)President Jaques' statement to employee Cruson, "I'm going tofight it [the Union] until the last drop. I'm not going to have it[the Union] if I have to close the doors and quit."THE REMEDYWe have found that the Respondent has discriminatorily discharged10 of its employees and that it has engaged in certain other unfairlabor practices, in violation of Section 8 (a) (3) and 8 (a) (1) ofthe Act.We shall order the Respondent to cease and desist fromengaging in such conduct.The Respondent's unlawful conduct, inour opinion, discloses a fixed purpose to defeat self-organization andits objectives.Because of the Respondent's unlawful conduct andits underlying purpose, we are convinced that the unfair labor prac-tices found are persuasively related to the other unfair labor practicesproscribed by the Act and that a danger of their commission in thefuture is to be anticipated from the course of the Respondent's conductin the past.The preventive purpose of the Act will be thwartedunless our order is coextensive with the threat.In order, therefore, tomake effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and to minimize strife whichburdens and obstructs commerce, and thus to effectuate the policiesof the amended Act, we will order that the Respondent cease anddesist from infringing in any manner upon the rights guaranteed bySection 7 of the amended Act.We have found that the Respondent discriminatorily enforced itsrule against solicitation for the purpose of interfering and discourag-ing membership in the Union, and shall enjoin the Respondent fromso enforcing its rule against solicitation, or any other plant rule.Ourorder, however, is not to be construed to preclude the Respondent fromprohibiting solicitation among its employees for union purposes dur-ing working hours, provided that the Respondent does not apply itsrule in an unfair and discriminatorymanner.seWe note that Cason,whose uncontradicted testimony the Trial Examiner relied upon,in part, in finding Cason an agent of the Respondent,was anadversewitness for theGeneral Counsel.See Rule 43(b), Rules of Civil Procedure for the District Courts of theUnited States.We find no merit in the Respondent's contention,as detailed in its Excep-tionIV, that alltestimony pertainingto the actsand statements of Cason is inadmissible.Such evidence is admissible subject to the establishment of an agency relationship.Casonwas a competent witness to establish his own agency.Shama v. U. S.,94F. 2d 1 (C. A.8) (1938) ;Freeborn v. Davis,Tex.Civ. App., 122 S. W. 2d 645.647; Wlgmore on Evi-dence, § 1078.857829-50--vol. 85-30 452DECISIONS O.F.NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent,Jaques Power Saw Com-pany, Denison and MineralWells,Texas, and its officers,agents, suc-cessors,and assigns,shall:1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists,or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees,or by dis-criminating in any other manner with regard to their hire or tenureof employment or any term or condition of employment;(b)Applying or enforcing its rule.against solicitation, or anyother plant rule, in a manner so as to discriminate against its em-ployees because of their union affiliation,activities,or sympathies;(c) Interrogating its employees in any manner concerning theirunion affiliation,activities, or sympathies,or threatening them withdischarge or other economic reprisal because of their union affiliation,activities,or sympathies ;(d)Threatening its employees that it would close its plant or takeother economic reprisals against them if they form or join any labororganization,or if a majority of them selects a labor organizationto represent them in collective bargaining;(e) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist International Association of Ma-chinists,or any other labor organization,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from all of such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to C.E. Harris, Walter J. Reynolds,Gordon W. Simms,Philip J. Latona, H. C. Nunn, T. J. Armour,Frank E. Hochkraut,T. L. Williamson,and Roland E. Harrah immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges;(b)Make whole C. E. Harris,Walter J. Reynolds,Gordon W.Simms, Philip J. Latona, H. C. Nunn, T. J. Armour,Frank L. Hoch-kraut, T. L. Williamson,Roland E. Harrah, and Leroy Bullock for JAQUES POWER SAW COMPANY453any loss of pay each may have suffered by reason of the Respondent'sdiscrimination against him in the manner provided in the section ofthe Intermediate Report entitled "The remedy," as modified herein; 33(c)Post at its plant in Denison and Mineral Wells, Texas, copiesof the notice attached hereto marked "Appendix A." 34 Copies ofsuch notice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material ;(d)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorilydischarged W. R. Chrisman, J. C. Malone, F. H. Malone, and GerardVerhelle.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILL NOT discouragemembershipin INTERNATIONALAS-SOCIATION OF MACHINISTS, or any other labor organization of ouremployees, by discharging or refusing to reinstate any of ouremployees, or by discriminating in any other manner with regardto their hire and tenure of employment, or any term or conditionof employment.WE WILL NOT apply or enforce our rule against solicitation, orany other plant rule, in a manner so as to discriminate against ouremployees because of their union affiliation, activities, or sym-pathies.33By "net earnings"ismeant earningsless expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere, which would not have been incurred but for his unlawful discrimination andthe consequent necessity of his seeking work elsewhere.Matter of Crossett Lumber Com-pany,8N. L. R. B. 440.Monies received for work performed upon Federal, State,county, municipal, or other work-relief shall be considered as earnings.Republic SteelCorporation v. N. L. R. B.311 U. S. 7.34 Inthe event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be inserted before the words, "A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees in any manner con-cerning their union affiliation, activities, or sympathies, orthreaten them with discharge or other economic reprisal becauseof their union affiliation, activities, or sympathies.WE WILL NOT threaten employees that we will close our plantor take. other. economic reprisals against our employees if theyjoin INTERNATIONAL ASSOCIATION OF MACHINISTS, or any otherlabor organization, or if a majority of our employees select alabor organization to represent them in collective bargaining.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist INTERNA-TIONALASSOCIATION OFMACHINISTS, or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining, or other mutual aid or protectionor to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination :C. E. HarrisT. J. ArmourWalter J. ReynoldsFrankie E. HochkrautGordon W. SimmsT. L. WilliamsonPhilip J. LatonaRoland E. HarrahH. C. NunnWE WILL MAKE WHOLE the employees named below for any lossof pay suffered as a result of the discrimination against them :C. E. HarrisT. J. ArmourWalter J. ReynoldsFrank E. HochkrautGordon W. SimmsT. L. WilliamsonPhilip J. LatonaRoland E. HarrahH. C. NunnLeroy BullockAll our employees are free to become or remain members of theafore-mentioned union, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term JAQUES POWER SAW COMPANY455or condition of employment against any employees because of mem-bership in or activity on behalf of any such labor organization.JAQUES POWER SAW COMPANY,By ---------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Joseph Alton Jenkins,for the General Counsel.Messrs. Everett L. LooneyandDonald Thomas(Looney and Clark), of Austin,Tex., for the Respondent,Messrs.Bliss DaffanandL.M. Fagan,of Houston and Fort Worth, Tex., re-spectively, for the Union,STATEMENT OF THE CASEUpon a third amended charge in Case No. 16-C-1439, and a fourth amendedcharge in Case No. 1G-C-1497, both filed on May 15, 1948, by International Asso-ciation of Machinists, herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Sixteenth Region (FortWorth, Texas), issued an Order Consolidating Cases, and a Complaint dated May21, 1948, against Jacques Power Saw Company, Denison, Texas, herein called theRespondent, alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, hereincalled the Act, and Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theAct as amended June 23, 1947.With respect to the unfair labor practices, the complaint as amended at thehearing2 alleges, in substance, that Respondent: (1) at its Denison plant dis-charged the following employees, on or about dates set opposite their names, be-cause they joined or assisted the Union :C. E. Harris-----------------------------------------September 6, 1946J.C.Malone----------------------------------------September 10, 1946F.H.Malone----------------------------------------September10, 1946G.Verhelle------------------------------------------ September 10, 1946W. L. Reynolds--------------------------------------September 17, 1946Gordon W. Sims--------------------------------------September 17, 1946Philip J. Latona------------------------------------- September 17, 1946H. C. Nunn ------------------------------------------- September 17, 1946T. J. Armour ---- ------------- ---------------------- November 11, 1946LeRoy Bullock---------------------------------------November 15, 1946F. E. Hochkraut--------------------------------------November 16, 1946W. It. Chrisman----------- -------------------------- November 16, 1946iThe representative of the General Counsel is herein referred to as General Counsel,and the National Labor Relations Board as the Board.2Upon motion by General Counsel the names of three employees,alleged in the originalcomplaint to have been discriminatorily discharged,were stricken. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDand required his withdrawal from the Union as a condition for the reinstate-ment of LeRoy Bullock in February 1947; (2) at its Mineral Wells plantdischarged, because they joined and assisted the Union, T. L. Williamson onJanuary 27, 1947 and Roland E. Harrah on January 31, 1947; and (3) at eachof its plants-vilified the Union, interrogated employees concerning their unionaffiliations, utilized the-services of spies and informers to keep itself advisedas to union activities, and otherwise warned its employees to refrain from as-sisting or becoming members of the Union.Copies of the charges and the complaint, accompanied by a notice of hearing,were duly served upon the Respondent and the Union.In its answer, dated May 29, 1948, .the Respondent denied having engagedin the unfair labor practices alleged, although admitting that it had "stronglyurged its employees not to designate" the Union as their representative, and setout certain affirmative allegations as to the separate discharges which willbe discussed fully below.Pursuant to notice, a hearing was held at Denison and Mineral Wells, Texas,,from June 29 to July 10, 1948, inclusive, before the undersigned Trial Examiner,designated by the Chief Trial Examiner. All parties were represented bycounsel, participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the opening of the hearing a motion made by the Re-spondent to dismiss the complaint was denied.'At the close of the hearing amotion was granted to conform the pleadings to the proof in minor matterssuch as spelling of names, dates, etc.After the receipt of evidence, GeneralCounsel argued orally before the Trial Examiner, said argument appearing inthe official transcript of the proceedings.Leave was granted to all parties tofile proposed findings of fact and conclusions of law and briefs with the TrialExaminer.A brief has been received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTIn 1946 the Respondent operated as a partnership consisting of J. C. Jacquesand his two sons. In 1947 the partnership became a Texas corporation. Itsprincipal office and place of business is in Denison, Texas.The Respondent is engaged in the manufacture of power saws, earth boringmachines, winches, tractors and related products. It operates two plants ; onein Denison, the other in Mineral Wells, Texas ; both plants are involved in theseproceedings.At each of the two plants the Respondent annually purchasesraw materials valued at more than $50,000, 25 percent of which comes fromsources outside the State of Texas.And at each of the same plants productsvalued at more than $50,000 are manufactured, 25 percent of which are soldand transported outside the State of Texas.The Respondent concedes that it is engaged in commerce within the meaningof the Act.3The motion was based upon the claim that the complaint had not beenissued in con-formity with Section 10 (b) and Section 9 (f) and (g) of the amended Act. JAQUES POWER SAW COMPANY457II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization admitting,to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and issuesThe major events at issue occurred in the fall and winter of 1946-1947, duringand shortly after the Union's unsuccessful efforts to organize the Respondent'semployees at Denison and Mineral Wells.Union organization began at the Denison plant in July 1946, and at theMineralWells plant in the following September.Board elections were heldat each plant ; at Denison on October 3, 1946, and at Mineral Wells on January30, 1948.At both plants the Union lost the election.At Denison, during the period described above, 12 discharges occurred whichare in issue;two at Mineral Wells.The Respondent admits, in effect, that it dis-charged certain of its employees because of their union activities, but allegesthat-sdch activities consisted of violating a rule against soliciting on companytime.Also involvedas issuesare the conduct and remarks of varioussupervisors..B. The discharges and other material events at Denison1.Forming of the Union local ; its demand for recognitionDuring August and early September 1946, organizational meetings were heldat a local union hall.At this period Henry J. Murphy, a Grand Lodge Repre-sentative, was in charge of the organizing campaign.On September 4 Murphyadvised the Respondent, by letter, of the Union's claim that it representeda "substantial majority" of the Denison plant employees, and requested a negoti-ating conference.This letter, stamped as received on September 4, 1946, wasplaced in evidence by the Respondent. The Trial Examiner finds that bySeptember 4 the Respondent had knowledge of the Union's claim, and wasaware of organizational activities among its employees.2.The discharges of C. E. Harris, Walter L. Reynolds, Gordon W. Sims, Philip.J.Latona, and H. C. Nunna.Events and evidence bearing upon the dischargesAlthough differing in some details, the discharges of these five employees fallnaturally into a single group.All occurred within a few days after the Respond-ent received formal notice of the union claim.All five employees had beenactive in the organizational campaign.Sims, Latona, and Reynolds were offi-cers of the local.As to each discharge the Respondent claims that it wasimposed because the employee had violated a company rule by "soliciting" forthe Union on company time.Harris, a stockroom employee, was the first to be discharged.His work, in.delivering supplies, took him to various parts of the plant.As a witness headmitted having handed cards to employees on "company time."On September6,according to his credible testimony, he was discharged by his foreman, 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeonard Melvin, and was told by Melvin that it was "because of this uniondeal."'On September 10, J. C. Jacques, president of the Respondent, called all em-ployees at the Denison plant together, on company time, and told them, insubstance, that while it was their privilege to "belong to the union," he didnot "want any contract with" it.He appealed "for bettercooperation," andasked "the Lord to protect" the employees so that they "could continue being onebig, happy family."'At the same meeting of his employees, Jacques announcedthat he was appointing Joe Daugherty, then a nonsupervisory machinist, aspersonnel manager, a position which theretofore had not existed at the plant.Except for J. C. Jacques, Daugherty was given final authority for the dischargeof any employees. Jacques testified that, because he knew there was unionactivity in the plant, he promoted Daugherty to this high position.°Daughertyhimself, on September 10, was well aware that his fellow employees wereorganizing.'On September 17, a week after his appointment as personnel manager, Daugh-erty discharged his former fellow-employees Reynolds, Latona, Sims, and Nunn,informing each of them that his action was taken because they had "solicited"for the Union on company time.b.Conclusions as to the dischargesThe Respondent alleges in its answer that Harris, like the other fouremployees named above, was discharged "for persistent violation of a companyrule against employees' soliciting on company time during working hours.."A written statement, bearing the date of September 9, 1946, and the signatureof Foreman Melvin, Paymaster Weicher, and George Sides, a stockroom fellow-employee of Harris, was placed in evidence and reads as follows :We, the undersigned, Leonard Melvin, C. M. Weicher, and George Sides,do hereby state and affirm that C. E. Harris, an employee of the JacquesPower Saw Company did "sign up" two men for unionizing, (sic) whileon Company's time. For this reason Mr. C. E.. Harris was discharged,September 6, 1946.The testimony of Melvin, a witness for the Respondent, is in serious conflictnot only with the Respondent's answer but also with his own written statement,purportedly made shortly after he discharged Harris.Melvin flatly denied that4Melvin denied having given this explanation to Harris for this discharge.As notedmore fully in the next section, Melvin's testimony at the hearing is sharply contradictednot only by the Respondent's answer, but also by a statement he signed for the Respondenton September 9, 1946, within a few days after the discharge of Harris.Under these cir-cumstances, small reliance can be placed upon Melvin's testimony.5The quotations are from Jacques' own testimony, or from that of Souter, a formerforeman.°The finding rests upon the following excerpt from Jacques' testimony :Q.At the time you made up your mind to' put him in that position, you knew therewas union activity in the plant, didn't you?A. That is why I put him in that position.The Trial Examiner credits this portion of Jacques' testimony, uttered with impulsivecandor, despite Jacques' later efforts to change his testimony on this point.° The finding is based upon Daugherty's own testimony.Although while on directexamination, as a witness for the Respondent, Daugherty said he heard only "rumorsaround," by September 10, of union activity, he later testified that while still working as amachinist, employees Nunn and Latona had asked him to join the Union "several times aday.,, JAQUES POWER SAW COMPANY459he discharged the employee because he solicited for the Union! According tohis testimony, he observed Harris give "cards" to the other three employeesin the stockroom on only one occasion, a week or two before September 6.Alsoaccording to Melvin, this was theonly-occasion when he heard Harris sayanything about the Union.After telling Harris that he "couldn't have that oncompany time," the employee did not thereafter violate his instructions.The testimony of both Paymaster Weicher and employee Sides further de-tracts from the validity of the Respondent's contention. It is clear that, what-everWeicher and Sides may have observed as to Harris, they made no reportof the' events untilafterHarris had been discharged by Melvin.Weichertestified thatbeforethe discharge he had seen the employee hand a "small card,"which he could not otherwise identify, to another employee near the toilet, butthat he had told nooneabout it until asked by Daugherty to "sign a statement,"later on.Daugherty, it has been noted,, was not made personnel manager untilSeptember 10, the dayafterthe above-quoted statement was purportedly madeat his request.Sides testified that heaskedHarris for a union card in thestockroom, but had no discussion with him about it. The only testimony ofSides regarding his report of this or any other union incident. to managementis to the effect that Danghtery asked him to sign a statement on September 9or "afterwards."Contrary to the Respondent's contention, Melvin claimed that he dischargedHarris because "he would be out of the stockroom on errands in the plant,deliveries,where it should take maybe ten minutes, where it would take himhalf an hour."No specific evidence supporting this claim was offered.In view of the sharp conflict between the Respondent's claim and the testimonyof its own witnesses, as to the reason for the discharge of Harris, the TrialExaminer concludes and finds that there is no merit either in the contention ofthe Answer or in the unsupported claim of Melvin at the hearing. On thecontrary, it is found that Harris was discriminatorily discharged because of hislegitimate activities on behalf of the Union.As to the other four employees, all discharged on September 17 by Daugherty,the major questions raised by the evidence are: (1) whether or not at that timethe Respondent actually had a rule against "solicitation" in the plant, and (2)if such a rule existed, whether or not it was discriminatorily invoked against,these four.A vast amount of contradictory and confusing testimony was elicited frommany witnesses as to the existence of a posted rule against solicitation, reading:NOTICEIt is the policy of this Company that there shall be absolutely no solicitingof any nature on Company timeWitnesses called by the Respondent testified variously that the above or asimilar notice was first posted from s&rnetime in 1944, to the early part of1946, and that from 2 or 3 to 15 or 20 copies of said notice were posted. at theDenison plant.Witnesses called by the General Counsel testified, in general,8Q. . . . Well, did you discharge him actually for soliciting for the Union,or for someother reason?A. The Union had nothing to do with it.Q. The Union, the fact that he solicited for the Union, had nothing whatsoever to dowith the discharge, is that right?A. Yes,'sir, that's' right. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD othat no such notice was posted until about the time of the Board election, heldon October 3, 1946.Jacques testified that it was not until January or February,1946, that he ordered such notices posted.Daugherty testified that although behad seen similarnotices posted in February 1946, afterliebecamepersonnelmanager he had a "new bunch"of such signs run off from a "blue print".already in the files. Inview of Daugherty's testimony,which contains noreasonable explanationof why hehad a "new bunch"run off if such notices.already had been posted a few months before that,.and.the inconsistent testi-mony of other witnesses for the Respondent as to when such notices were firstposted,the Trial Examiner has seriousdoubt that, whatevermay have beenthe facts as to previous years, any such rulewas generallyposted or publishedduring the Union's organizing campaignuntilafterDaughertybecame personnelmanager.However,other circumstances make it unnecessary to resolve theconflicting testimony,and to determine the exact date when any such rule wasmade known to employees..Many witnessesincluding those called by the Respondent,testified as toseveral instances of general solicitation among the employees,in the plant andon company time, for other organizations and for contributions to differentcauses.The testimony of all management witnesses is in agreement that, evenif such a rule was in effect,itwas neverinvokedexcept against employees activeon behalfof the Union. TheTrial Examiner finds that Jacques' speech of Sep-tember 10,during working hours,must be reasonably construed as "solicitation",on his part,againstthe Union, sinceaccording.to his.own testimony he told themhe "didn'twant any contract with the Union." °As the Board and the Courtshave previously found," where discriminatorily enforced,such a rule againstsolicitation is invalid.No credible evidence was offeredto show thatany of the four employeesneglected his work to any appreciable extent in "soliciting" for theunion, norwas any such claim advancedby theRespondent.The Trial Examiner concludes and finds that the no-solicitation rule at theDenison plant,even if it existed, was discriminatorily enforced against the fouremployees and that the Respondent'sdefense is therefore invalid.The Trial Examiner further finds, as in the case of Harris,that the Respond-ent's real reason for the discharge of Reynolds,Sims, Latona, and Nunn wasto discourage membership in the Union and because of their activities onbehalf ofthe Union.3.The discharges of Gerard Verhelle,J. C. Malone, and F. H. Malonea.Events and evidence bearing upon the.dischargesOn September 10, 1946, the day Daugherty was promoted to personnel man-ager,the above-namedthree employees were carried on the pay roll as assignedto the "labor gang," the foreman of which was Buster Britton,Jacques' brother-in-law.According to Britton's testimony,he asked Daugherty on September10 to lay off a number of men on his gang with the least seniority,having been°At thispoint the Trial Examiner desires to point outthat,in view of Section 8 (c)of the amendedAct, and of theBoard'srecent rulings as to anemployer'srights tovoice his opinions regarding union organization,he doesnotfind thatJacques' speechwasan unfair labor practice,violating any sectionof the Act,nor does he consider theincident,or its possible implications,in determining management's real motive for the.discharge of any employee.10 SeeAmerican Furnace,158 F. 2d 376(C. A. 7). JAQUES POWER SAW COMPANY461instructed by Jacques to curtail his force.On the same day Daugherty selectedeight or nine employees for lay-off, among them Verhelle and the two Malonebrothers.On or about September 13 the three employees returned to the plant,seeking reemployment.Reinstatement was refused by Daugherty.In oral argument, General Counsel contended that the three employees were"refused reemployment when they appeared for reinstatement on September13th after having been discharged on September 10th because they were activein the union." The complaint alleges that the discrimination occurred on Septem-ber 10, the day of the lay-off. The Trial Examiner finds insufficient evidence tosupport this allegation of the complaint.There is no convincing evidence thatthe lay-off of the eight or nine men was not for economic reasons, as managementrepresentatives stated at the hearing.Although the two Malone brothers and Verhelle had, before September 10,signed union cards, the Union or non-Union status of the remaining five or sixemployees, laid off at the same time, is not fully revealed.Nor, in fact, did thecharge filed by the Union on September 24, 1946, allege that any discriminationwas visited upon the three men on September 10, but only that reemploymentwas discriminatorily refused on September 13 and thereafter.As to Daugherty's refusal to reemploy them on September 13 and thereafter,.however, the evidence is clear and the Trial Examiner finds that reinstatementwas in fact denied to them while others in the general lay-off were rehired andnew workers employed. The question remains as to whether or not suchrefusal was because of their union affiliation.b.Conclusions as to the dischargesSerious doubt upon the validity of the Respondent's denial of discriminationin rehiring is cast by the conflicting and confused contentions made by its rep-resentatives before, during,and after the hearing.In its answer the Respondentalleged :These men had never been employed on a permanent basis, but rather,had been employed in construction work that was completed at the. timeof their discharge.Respondent says that.the work being completed, ithad no use or need for the services of these men and consequently did notemploy them.During the hearing, counsel for the Respondent stated, as to Verhelle:My position is, Mr. Examiner,we have maintained since this thing wasfirst filed a year and a half ago, made our position known to the Boardat that time.Our position with respect,to this man was that he had beenlaid off and that the company didn't have his address,and that he hadn'tbeen back out there to report to work.Work was available for him.In its brief, the Respondent contends :From the evidence it clearly appears that the.persons who were rehiredwere available when they were needed, and there is not the slightest thingto indicate that the Malones and Verhelle would not have been rehiredif they had applied for work at a time when there were vacancies.As to the claims of the Answer, credible evidence establishes that neitherVerhelle nor J. C. Malone were employed in construction work "at the time ofthe lay-off."Although attached to the "labor gang" for pay-roll purposes, both 462DECISIONS OF NATIONALLABOR RELATIONS BOARDmen were then working under anforeman, Verhelle running a grinder,and J. C. Malone operating a saw. The claim that after September 10 theirwork was no longer needed is flatly contradicted, at least as far as Verbelle isconcerned, by counsel's statement during the hearing that "work was available"but the"company didn't have his address."Daugherty, a witness for the Respondent, testified that he had the addressesof the three men, but "never made any attempt" to communicate with them.Furthermore, according to a letter to all his Denison employees, Jacquesquoted a talk purportedly given by him on September 25 to "you here in theplant," in which he refers to charges having been filed with the Board by theUnion regarding the discharges of "certain employees because of union acti-vities."The original charge, naming only H. C. Harris, was filed with theBoard on September 10; an amended charge, first naming Verhelle and the twoMalones, was filed on September 24. It is plain, and the Trial Examiner finds,that Jacques has been aware, at least since September 25, 1946, that these threemen were seeking reinstatement.During the hearing, and after each of the three men had testified, the Respond-ent offered them unconditional reemployment.No offer of back pay was made.Apart from the conflicting position taken by the Respondent, a summary ofthe pay-roll records, placed in evidence, shows that two of the men laid offon September 10 with less seniority than Verhelle or the Malone brothers wererehired on September 15 and September 22.Other credible evidence establishesthat at least one new employee was hired on the labor gang on September 15.The Trial Examiner concludes and finds that the same seniority principles,which Daugherty and Britton claimed were used in the lay-offs, should equitablyhave been invoked in rehiring, and that the two Malone brothers should havebeen reemployed on September 15 and Verhelle on September 22, 1946.By refusing and failing to reemploy these three men, upon the above dates,the Respondent constructively discharged them.It does not appear that any of the three men thus discriminated against werenotably active in the union organization.All three, however, had signed unioncards.Verhelle I ad solicited other employees to attend a union meeting, andwas on the picket-line during a strike of the employees, whch began on September17.A few days before the lay-off of September 10, Verhelle and F. H. Malone wereamong the group of laborers called together by Foreman Britton and told by him,in effect, that the company did not want a union there, and if the plant wentUnion that their wages would be cut and no overtime allowed"As to J. C. Malone, he was asked by 3'. C. Carey, before the layoff, what hethought of the Union, and when he replied that he was "pretty strong . . .for it," was warned that "somebody was going to get into trouble." The exactsupervisory status of Carey is not established by the record. It is clear fromall evidence bearing upon the point, however, including his own testimony, thathe frequently served as a strawboss, or leader, in handling special groups ofu The finding as to 'Britton'sremarks is based upon the credible testimony of em-ployees Verhelle,F. H. Malone,and Andrew Muylle.Muylle is no longer employed by theRespondent,isnot seeking reinstatement,and, so far as the record reveals,has no per-sonal interest in the outcome of this proceeding.Britton denied making the specificthreats referred to above, but admitted the occasion of having called the labor gangtogether.According to Britton, he called the gang together in order to tell them that theywouldnotbe discriminated against if they. joined the Union.:Having, observed the wit-nesses on this disputed point, the Trial'Examiner is unable to accept Britton's denial astrue. JAQUESPOWER SAWCOMPANY463the labor gang.As Carey expressed it, he was an "old man, hand, knew allabout the plant; but I had no authority." It is undisputed that it was Careywho was selected to inform Verhelle and Malone on September 10 of their lay-offand to give them their pay checks. Although the evidence is insufficient toestablish clear supervisory power on Carey's part, thus attaching to the Re-spondent responsibility for his coercive remarks about the Union, it is reasonableto infer that through. him Daugherty learned of J. C. Malone's union affiliation.In any event, testimony of employees Martin and Sides, as well as of PaymasterWelcher, establishes that immediately after becoming personnel manager,Daugherty began making inquiry throughout the plant regarding the Unionand those active on its behalf. It is. concluded and found that Daughertyknew, on September 13, 1946, of the union affiliation of Verhelle and the twoMalone brothers.The Trial Examiner is convinced, and finds, that Daugherty's refusal torehire the two Malone brothers on September 15, and Verhelle on September 22,at a time when, as found above, work was available and others of less senioritywere hired, constituted discrimination because of their union adherence. It isfurther found that by thus discriminating against them, and by the coerciveremarks of Foreman Britton, the Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by the Act.4.The discharge of T. J. Armour and LeRoy Bullocka.Events,and evidence bearing upon the dischargesBoth Armour and Bullock were working as welders under Foreman BusterTracey in November 1946. On or about November 17, the two employees, to-gether with three or four other welders, were laid off, due to lack of materials.When others were recalled, a week later, Armour and Bullock were not rehired.otherswere recalled, a week later, Armour and Bullock were not rehired.Upon learning that others were returning to work, Armour reported at theplant, but was told by Daugherty that he was discharged.When Bullock sim-ilarly reported he was informed by Daugherty that his work and "attitude towardthe company" was unsatisfactory, and he was not then rehired.12 Bullock waslater rehired in February 1947,, under circumstances described below.It is the General Counsel's position that Armour and Bullock were discrimina-torily refused reemployment at the end of the general lay-off in November 1946.In its answer, the Respondent contends that Armour was discharged on November11 because he had previously reported for work with a "hangover," and thatBullock, in effect, was not reemployed until February 1947, because his serviceswere not needed before then.Responsible representatives of management were plainly aware of the unionactivity of both Armour and Bullock.Foreman Tracey admitted as a witnessthat he knew Armour had "talked to all the boys" about the Union, and that heknew Bullock was a union member. Furthermore, a few days before the lay-offEarlWatson, who had been vice president of the Union and among the groupof its early organizers, had been promoted by Jacques to welder-foreman.Bul-lock at the time was also an elected officer of the Union.As to the Respondent's contention with respect to Armour, that he was dis-charged on November 11 because of previous "hangovers," credible evidence"Daugherty denied saying anything to Bullock on this occasion about his"attitude."As previously noted, Daugherty was an unreliable witness, and the finding rests uponBullock's credible testimony. 464DECISIONS OF NATIONALLABOR RELATIONS BOARDestablishes that he was not discharged on that date, but was laid off along withother welders because of shortage of material several days thereafter.AlthoughArmour readily admitted having once taken a drink while on the job, his testi-mony is undisputed that this occurred long before the start of any union activityat the plant.He denied and there is no evidence that he had a "hangover" on,the clay of the lay-off. It is reasonable to believe that if Armour had actuallybeen discharged for "hangovers," such disciplinary action would have been takenon some occasion v hen he was incapacitated for work. Furthermore, persuasiveevidence that "hangovers" were not considered as serious derelictions by theRespondent is the undisputed testimony of former General Foreman JackRichardson that the night before the Board election, on October 3, he was given$100 by "Johnny" Jacques, a member of the firm, to purchase liquor for all theemployees at a "party."When Richardson demurred about buying so much'liquor, because some of the "boys" might not "show up" the next day, Jacquesdeclared that he "didn't give a damn." Finally, since his discharge by the Re-spondent, Armour has been a welder foreman with another company for a yearand a half, earning nearly twice as much as he received at Jacques' plant, factswhich cast doubt upon Tracey's unsupported claim that Armour wasa "poor"welder, and undependable.The Trial Examiner is convinced by the preponderance of evidence, and thedemeanor of the witnesses while testifying as to Armour, that the Respondent'scontentions with respect to his discharge are without merit.As to Bullock, the Respondent's claim that there was no work for him untilFebruary 1947, is refuted by testimony of its own paymaster, who stated, afterexamination of his records, that three new welders, not previously employed bythe Respondent, were hired between November 15 and February 1947.Bullock again sought reemployment in February 1947.He was reinstatedby Jacques, after the employee told him that he had obtained a withdrawalcard from the Union, and Jacques had stated that otherwise lie would not rehirehi m.'3b.Conclusions as to the dischargesThe Trial Examiner is convinced that their known union activities was thereal reason for the Respondent's refusal to reinstate Armour and Bullock inNovember 1946.Armour was warned by Tracey that if he did not keep awayfrom union meetings he would be fired.14 As noted, when Bullock was finallyrehired, it was only upon his assurance that he had withdrawn from the Union.The Trial Examiner concludes and finds that Armour and Bullock werediscriminatorily refused reemployment, and therefore constructively discharged,on or about November 24, 1946, because of their union activities. It isfurther found that by thus discriminating against the two employees, and bythe above-quoted warning by Tracey and Jacques' statement to Bullock in Feb-ruary 1947, the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by the Act.13Although contradicted by Jacques, the finding rests upon Bullock's credible testimonyand the Trial Examiner's observation of both witnesses.14Tracey denied thus warning Armour.Tracey was an unreliable witness.Not onlywas his testimony regarding rehirings after the lay-off refuted by Paymaster Weicher,as noted above, but his own testimony is self-contradictory.At one point in his testi-mony hestated he"cautioned"Armour and Bullock about passing out union cards-atanother he denied they were passing out cards. JAQUES POWER SAW COMPANY5.The discharge of Frank E. Hochkrauta.Events and evidence bearing upon the discharge465,Frank E. Hochkraut, a machinist and recording secretary of the Union,"was. discharged by Daugherty on November 16. Together with Earl Watson,vice president of the Union, Hochkraut had served as an official observer forthe Union at the Board election on October 3. He was on the picketline duringa 3-day strike, called by the Union in protest against the discriminatory dis-charges in mid-September.Daugherty admitted that he was aware of Hoch-kraut's union affiliation.The events surrounding the discharge are in sharp dispute between Hochkrautand Daugherty.Hochkraut testified, in substance, (1) that he was summoned toDaugherty's office; (2) that upon arriving Daugherty stated that he had somecomplaint about him as to his activities outside the plant and warned him to"watch his step"; (3) that after inquiring about the time and while Hochkrautwas looking at his watch Daugherty struck him, knocked him down, and kickedhim; and (4) that Daugherty thereupon fired him for fighting.Daugherty, onthe contrary, testified in substance that he had called Hochkraut to the office tocaution him about his- poor workmanship upon complaint of General ForemanRichardson; (2) that as he "murmured" something to Hochkraut while closingthe door, Hochkraut struck him; and (3) that after consulting Jacques he hadfiredHochkraut for fighting.Daugherty also testified that before the discharge not only had Richardsoncomplained about Hochkraut's workmanship, but also that Jacques and Fore-man Carl Bolton had registered similar complaints.Daugherty's testimony asto Jacques' complaint is wholly refuted by Jacques himself who testified that he"had never" discussed Hochkraut with Daugherty until after the fight occurred.Bolton was not called as a witness.General Foreman Richardson, under whomHochkraut worked, testified only that he had neither discharged nor issuedinstructions to discharge the employee.And Superintendent Clyde Faulks testi-fied that he knew of no complaint about Hochkraut's workmanship.In view of this testimony of Richardson, Jacques, and Faulks, the Trial Exam-iner can place no reliance upon Daugherty's version of his altercation withHochkraut.Support for Hochkraut's testimony on this point was provided by the undis-puted fact that Hochkraut received $300 compensation for his injuries, inflictedby Daugherty, from an insurance company after a ruling by the Texas Com-pensation Board.The Trial Examiner finds that Hochkraut's version of the incident is the morecredible, and that Daugherty in fact precipitated the fight.b.Conclusionsas to the dischargeThe Trial Examiner concludes and finds that Daugherty seized upon anincident, instigated by himself, and used it as a pretext for ridding the plantof one of its most active union leaders. It is further found that the real reasonfor the discharge was Hochkraut's union activity.16Hochkraut became secretary after the discriminatory discharge of Reynolds,describedabove.. 466DECISIONS OF' NATIONALLABOR RELATIONS BOARD6.The discharge of W: R. Chrismana.Events and evidence bearing upon the discharge.Chrisman, a mechanic, first employed by the Respondent in June 1946, wasdischarged on November 16, 1946.The testimony concerning the actual discharge is sharply conflicting.Accord-ing to the employee, lie was suddenly and without warning discharged bySuperintendent Faulks, a few minutes after°he had seen Faulks and J. C.Jacques talking together behind him.When he sought the reason from hisforeman, Carl Bolton, the latter said he knew of none, and that he had nocomplaint about his work.Bolton was not called as a witness.Faulks testi-fied that he could not "place" Chrisman, had no reason to discharge the employee,and was "reasonably sure" he had had nothing to do with the discharge. Thesubstance of Jacques' confused testimony on the point is to the effect that hefired Chrisman because a "lot of bolts and nuts" had been found in an earth-boring machine, which had been shipped out. According to Jacques, it was"purely sabotage, or just negligence, somebody put them in there," and the re-sponsibility was Chrisman's, since he was "supposed to tend to it, and closedit up."On cross-examination Jacques testified that Foreman Robbins was alsoresponsible.When it was pointed out that Robbins had been fired about 2months before this occurrence, Jacques declared, "that wasn't what I fired him[Robbins] for . . . That would be enough to fire him, you betcha your life . . .I had a thousand other things to fire him [for], besides that." In contradis-tinction to his previous testimony he said, "You can't connect the two men noway, and claimed that he fired Chrisman "because I checked on his work andfound out he wasn't any mechanic."The undisputed testimony of Chrisman is to the effect that he received anincrease in pay, to the "top rate" for mechanic, in September, a fact which castsdoubt upon Jacques' unsupported comment upon the employee's workmanship.b.Conclusions as to the dischargeThe testimony of Jacques, the only management representative to cover thepoint, lacks coherence and fails to carry conviction.The Trial Examiner isunable to find that Chrisman was discharged for the reasons advanced byJacques.On the other hand, the circumstances surrounding the discharge as describedby Chrisman himself fail to support a reasonable inference that the real reasonfor the discharge was his union membership.He was not an officer in theUnion, as was Hochkraut, discharged the same day. According to his owntestimony, he was not an active organizer of the local, and only attendedmeetings occasionally.He said, "I didn't do too much on the union . . . I knewwhat I believed . . . and let the other fellow alone."Apparently his only outstanding activity on behalf of the Union was to takepart in the brief strike, as did many others, which occurred nearly 2 monthsbefore his discharge.Furthermore, Chrisman's discharge is alien to the pattern of discriminatorydischarges, all made by Daugherty after his appointment as personnel manager.Although the case is not free from doubt, the Trial Examiner concludes andfinds that the preponderance of evidence fails to sustain the allegations of thecomplaint as to Chrisman. JAQUES POWER SAW COMPANY467c.The discharges and other material events at Mineral Wells1.Forming of the Union local, demand for recognitionAt Mineral Wells the Union began holding organizational meetings in Septem-ber 1946.On September 26, Jacques distributed to all employees a printed letter,informing them that he knew of the Union's attempt to organize at the plantand advising them, among other things, to "consider carefully whether you wantto sign such a (union) card." 18Early in October the Union filed a petition withthe Board for certification of representatives.An election was held on January30, 1947.2.The anti-Union activities of Ernest Cason at Mineral WellsErnest Cason was a welder at the Denison operations during the period of theUnion's attempt to organize that plant.He attended open union meetings, butdid not join.At the same time Cason served as an informer against his fellowemployees.Documents placed in evidence by the Respondent establish thatCason informed Personnel Manager Daugherty that employees Sims andReynolds, whose discharges have been discussed above, had asked him to "par-ticipate in Union activities."Upon the basis of such information, in part,Daugherty claimed that he had discharged the two employees.On January 20, 1947, Cason suddenly appeared on the Mineral Wells pay roll,under circumstances which are not reasonably explained.According to histestimony, he "walked out of" his job at Denison one night after working hours,without notifying anyone, drove to Mineral Wells, and was hired the next day byPlant Manager Byron McCroskey at the' Mineral Wells plant, as a welder andcastings inspector.McCroskey, however, denied that he had hired Cason, butsaid he thought that Personnel Manager George Corbin had received Cason'sapplication and had hired him.Corbin was not questioned about Cason. Inany event, it appears that Cason remained on the Mineral Wells pay roll fromJanuary 20 to March 1947, without interruption of his employment, althoughon the same day of his hiring,Corbin laid off 6 employees, and on the followingday between 75 and 80 employees, upon Jacques' orders and claim, made toCorbin on January 20, that the plant was suffering a "terrific loss."The Re-spondent offered no reasonable explanation for this inconsistency in the hiringof Cason and the lay-off of most of the other regular employees.Although Manager McCroskey disputed Cason's testimony that he had beenan assistant superintendent while at Mineral Wells, uncontradicted evidenceestablishes that while at this plant Cason effectively recommended the dischargeof one employee, and that he supervised, instructed, and directed an undeter-mined number of men in their work. It is likewise undisputed that within 4or 5 days after coming to Mineral Wells he was instructed by the plant man-ager to "break up" any union activity he observed in the plant during work-ing hours.From the preponderance of evidence, the Trial Examiner concludesand finds that Cason served as a responsible agent, within the meaning of theAct, for the Respondent while at Mineral Wells, and that any unfair laborpractices engaged in by him are attributable to the Respondent."The Trial Examiner makes no finding that this letter, or others similarly distributedby Jacques, constituted a violation of the Act.Their contents and distribution, however,clearly establish that the Respondent was aware of the union activities among its em-ployees at Mineral Wells.857829-50-vol. 85-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe general lay-off ended 3 days before the Board election.Upon his re-turn to work, employee George Thorp was asked by Cason how he intended tovote, and was warned that if the shop "went" union, Jacques would move theplant and everybody would be out of work. Cason also queried employees Davis,Harrah, and Boatman as to their voting intentions, and similarly warned themabout a possible shut-down 17Cason's conduct, as described above, clearly interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act 183.The discriminatory dischargesa.The discharge of T. L. Williamson(1)Events and evidence relevant to the dischargeWilliamson, a journeyman molder, was a member of the Union when he begantowork for the Respondent in June 1946. In September, a number of dis-satisfied fellow employees asked him to invite a union representative to MineralWells.Williamson did so, and within a few days the first organizational meet-ing was held at his home. Superintendent Smith inquired about the meeting,before it was held, and Williamson told him he was welcome to attend. Soonafter the meeting Jacques came to him and asked him to identify the unionrepresentatives who were present at his home. Jacques further told Williamsonthat none of his plants were "Union" and did not intend that they should be.One afternoon, somewhat later, Smith called Williamson into his office andadvised the employee to keep "all this [union] stuff quiet," commenting thatJacques could be talked into anything, but driven into nothing.The Trial Ex-aminer concludes and finds that by January 20 management was well aware thatWilliamson was the chief leader of the union activities among the employees atMineral Wells.He was, in fact, president of the local.On January 20, Williamson and 5 other employees were laid off. The per-sonnel manager gave Williamson and the others their pay in full, and at thattime told Williamson that he would be notified when he was to return to work.Although others laid off the sane and the following day were later notified toresume work on January 27, Williamson was not similarly instructed, and. there-fore slid not return to work on that date.Three days later Williamson servedas a union observer at the Board election.His own vote was challenged. TheRespondent's counsel, present on that 'occasion, remarked that Williamson hadbeen offered his job back.Williamson flatly denied it.Someone nearby sug-gested to the attorney, "There lie is.Ask him does he want his job back." Coun-sel, however, made no offer to Williamson.*"17 Cason was not questioned concerning these specific remarks.18The Trial Examiner,inmaking this finding, does not ignore the fact that in his letterto all employees on September 26 Jacques declared that whether or not employees joinedthe Union.there would be no discrimination against them, and that his supervisors hadbeen instructed not to influence them against the Union.The coercive effect of actualinterference may be mitigated under some circumstances by such disavowal by manage-ment.Here, however, as found above, two Union leaders were discriminatorily discharged.The employees reasonably could place no more reliance upon other statements in hisletter.Finally, Cason did not appear at the mineral Wells plant until January 20, shortlybefore the election.19Counsel for the Respondent conceded, at the hearing, that Williamson's version ofthis incident, upon which the finding is based, was accurate. JAQUES POWER SAW COMPANY469Williamson has never been notified to return to work. Personnel ManagerCorbin testified that work was available for him, had he been recalled to work onJanuary 27. Superintendent Smith testified that it was the practice to notify,or to send for, laid-off employees when work became available.(2)Conclusions as to WilliamsonThe preponderance of evidence leads to the conclusion and it is found thatWilliamson was constructively discharged on January 27, 1947, and thereafterdenied reinstatement, because of his leadership in the Union, and that therebythe Respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed by Section 7 of the Act.b.The discharge of Roland E. Harrah(1)Events and evidence relevant to the dischargeRoland E.Harrah,a laborer,was a member of the Union before coming towork for the Respondent in November 1946.He thereafter became an activeemployee organizer during his lunch periods and before work.On January 80,the day of the Board election,Plant Superintendent R. C. Anthony called Hurrahto his ofHcc,declared that he had been informed that he was "talking union"around the shop, and warned that he would be fired if similar information againreached him.The next morning,January 31, Anthony again summoned him to the office, gavehim his pay check,stated thathe "hadheard it again," and discharged him.(2)Conclusions as to the dischargeAnthony claimed, as a witness, that he discharged Harrah because the employee.had not heeded a warning previously given. The warning was based, he said,upon complaints received by him from two employees that Harrah had "ap-proached them and talked union to them, and even threatened violence if theydidn't join . .The day after the warning, according to Anthony, one of the.employees again registered a complaint, "practically the same as the first."In support of Anthony's claim, the Respondent introduced into evidence two,documents, which counsel for the Respondent said he typed from oral statementsmade to him by the employees, but neither of which bears either the signatureor seal of a notary. Those documents read as follows :I,Lee Strickland; being first duly-sworn, on oath, say : Somewhere around'eleven o'clock a. in. yesterday, January 28, 1947, I was working on a grinderand next to me was Roland Harrah on another grinder.He said to me "You are a new man a'int (sic) you" and I said "Well, yessir, I been here three days."He said "Are you going to vote for the union.I said "No, I am not going to vote for the union."He says "Dont't (sic)you know if you don't vote for the union we will throw a picket line out hereand stop you from work." I said "Well, don't you know somebody is liableto get hurt."He hum-hawed it little bit, then, and said "I don't knowwhether we will nor not.We might beat you to it," or something like that-I said "Well I am gonna come to work and the first one gets in front of meI am goingto knock hell out of,and if its(sic) you, it will just be you,cause(sic) I am goingto voteno union." 470DECISIONSOF NATIONALLABOR RELATIONS BOARDThat ended the conversation as i (sic) finished my work and walked off.(S)LEE STRICKLAND.Sworn to and subscribed before me, by the said Lee Strickland, this 29thday of January, 1947.Notary Public, Palo Pinto County, Texas.I,Paul Edward Burton, being first duly sworn, on oath, says: About 9: 30o'clock, a. in., while I was on the job on company premises Roland Harrahhad this conversation with me :"Roland Harrah-You are a new man around here, aren't you."Paul Edward Burton-No, I have been around here for a month or monthand a half."Roland Harrah-Well you must have been attending our meetings."Paul Edward Burton-Is that Union."Roland Harrah-Yes."Paul Edward Burton-Hell, no. I'm not a Union man."Mr. Harrah then walked off.(S)PAUL E. BURTONSworn to and subscribed before me, by the said Paul Edward Burton, this29th day of January, 1947.Notary Public, Palo Pinto County, Texas.Neither employee was called as a witness. Assuming that the documentsaccurately set forth the events as described, it is clear that in neither case didHarrah "threaten violence," as claimed by Anthony. Violence was, in fact,threatened by Strickland, if his statement is to be believed, and Strickland wasnot discharged.Furthermore, it was upon Burton's second report, according toAnthony's testimony-"practically the same as the first," that he decided to dis-charge Harrah.Burton's statement reveals neither threat nor even "solicitation"that Burton join the Union. It clearly was no more than a casual and innocuousexchange of remarks between two employees, admittedly not prohibited by theRespondent.The Trial Examiner finds no merit in the Respondent's contentions as toHarrah, but concludes and finds that the employee was discharged because ofhis union activity and to discourage union membership, and that thereby theRespondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act. JAQUES POWERSAW COMPANY471The TrialExaminerhas found that the Respondent has discriminated againstthe following named employees by discharging them ; on dates set opposite theirnames :C. E. Harris------------------------------------- September 6, 1946Walter L. Reynolds------------------------------ September 17, 1946Gordon W. Sims---------------------------------- September 17, 1946Philip J. Latona--------------------------------- September 17, 1946H. C. Nunn-------------------------------------- September 17, 1946Gerard Verhelle---------------------------------- September 22, 1946J.C.Malone------------------------------------- September 15, 1946F. H. Malone------------------------------------- September 15, 1946T. J. Armour------------------------------------- November 24, 1946LeRoy Bullock---------------------------------- November 24, 1946Frank E. Hochkraut-------------- ---------------- November 16,1946T. L. Williamson--------------------------------- January27, 1947Roland E. Harrah-------------------------------- January31, 1947Itwill therefore be recommended that the Respondent offer to all the, above-named employees (except Gerard Verhelle, J. C. Malone, F. H. Malone, and LeRoyBullock, who have been offered reemployment or have been reemployed) immedi-ate and full reinstatement to their former or substantially equivalent positions 2'without prejudice to their seniority or other rights or privileges, and make themwhole for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them by payment to each of them of a sum of money equalto that which he normally would have earned as wages from the date of hisdischarge to the date of the Respondent's offer of reinstatement, less his netearnings during said period.Upon the basis of-the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of Jacques Power Saw Company constitute trade, traffic, andcommerce among the several States, within the meaning of Section 2 (6) of theAct.2. International Association of Machinists is a labor organization within themeaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of C. E.Harris,Walter L. Reynolds, Gordon W. Sims, Philip J. Latona, H. C. Nunn,Gerard Verhelle, J. C. Malone, F. H. Malone, T. J. Armour, LeRoy Bullock, FrankE. Hochkraut, T. L. Williamson, and Roland E. Harrah, thereby discouragingmembership in International Association of Machinists, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (3) of the Act, and Section 8 (a) (3) of the amended Act.21111 accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, Sam, Juan,PuertoRico,Branch,65 N. L. R. B. 827. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act and Section 8 (a) (1) of the amended Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.By discharging W. R. Chrisman the Respondent has not violated Section 8(3) of the Act or Section 8 (a) (3) of the amended Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire recordin the case, and pursuant to Section 1.0 (c) of the amended Act,the TrialExaminer recommends that Jacques Power Saw Company,Denison, Texas, itsofficers, agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Association of Machinists, orin any other labor organization of their employees,by discriminatorily discharg-ing, refusing to reinstate,or by discriminating in regard to their hire or tenureof employment or any term or condition of employment ;(b) Interrogating its employees concerning their union affiliations,activities,or sympathies,or in any other manner interfering with, restraining,or coercingits employees in the exerciseof the rightsto self-organization,to form labororganizations, to join or assist International Association of Machinists, or anyother labor organization, to bargain collectively through representatives of theirown choosing,and to engage in concertedactivities,for the purpose of collec-tive bargaining or other mutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action,which theTrial Examiner finds willeffectuate the policies of the Act:(a)Offer to C. E. Harris,Walter L. Reynolds,Gordon W. Sims,Philip J.Latona, H. C. Nunn, T. J. Armour. Frank E. Hochkraut,T. L. Williamson, andRoland E.Harrah immediate and full reinstatement to their former or substan-tially equivalent positions,without prejudice to their seniority or other rightsand privileges;and make whole the above-named employees, in addition toJ.C. andF. H. Malone, Gerard Verhelle,and LeRoy Bullock, in the manner setforth in SectionV above,entitled"The Remedy" ;(b)Post at its plants in Denison and Mineral Wells,Texas,copies of thenotice attached hereto and marled "Appendix."Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, after being signedby representatives of the Respondent,shall be posted by the Respondent imme-diately upon receipt thereof,and maintained by it for sixty(60) consecutivedays thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered byany other material;(c)Notify the Regional Director for the Sixteenth Region in writing, withinten (10) daysfrom the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that the complaint be dismissed as to W. R. Chrisman.As provided in Section203.46 ofthe Rules and Regulations of the NationalLabor Relations Board-Series 5, as amendedAugust 18,1948, any party may,within twenty (20) days from the date of service of the order transferring JAQUES POWER SAW COMPANY473the case to the Board, pursuant to Section 203.45 ofsaid Rulesand Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland. sixcopies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections)as lie reliesupon, together with the original and six copies of a brief in support thereof;and any party may, within the same period, file an originaland sixcopies of abrief insupport of the Intermediate Report and .Recommended Order.Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling thesame shall serve a copy theupon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portions ofthe record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced. Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRulesand Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions, andorder, andall objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 10th day of September 1948.C.W. WHITTEMORE,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Association of Machinists orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.C. E. HarrisWalter L. ReynoldsGordon W. SimsPhilip J. LatonaH. C. NunnGerard VerhelleJ.C.MaloneF.H. MaloneT. J. ArmourLeRoy BullockFrank E. HochkrautT. L. WilliamsonRoland E. Harrah 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor.organization.JACQUESPOWERSAW COMPANY,Employer.By -----------------------------------(Representative)(Title)Dated --------------------NOTE: Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.